Order entered August 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00685-CR

                     ANTHONY DEWAYNE JAMERSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-57615-V

                                          ORDER
       Before the Court is appellant’s August 23, 2019 motion for extension of time to file his

pro se response. We GRANT appellant’s pro se motion and ORDER his pro se response due on

or before October 25, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE